Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing November 19, 2008 US Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 450 Fifth Street, N.W. Washington, DC 20549-0408 RE: Alaska Pacific Bancshares, Inc. (The Company) Form 10-KSB for Fiscal Year Ended December 31, 2007 Form 10-Q for Fiscal Quarter Ended June 30, 2008 File No. 000-26003 Dear Ms. Connell: This letter is to acknowledge receipt of your comment letter dated October 23, 2008 regarding our Form 10-KSB for the fiscal year ended December 31, 2007 and Form 10-Q for fiscal quarter ended June 30, 2008. Following is our response to your letter. Form 10-KSB for Fiscal Year Ended December 31, 2007 Item 1. Description of Business Lending Activities  Allowance for Loan Losses, page 13 Comment : In several places throughout your filing you disclose that the allowance for loan loses is maintained at a level that is deemed adequate by management. In particular, on page 14 you disclose that the calculated amount of your allowance is compared to the actual amount recorded and determination is made as to whether the allowance is adequate or needs to be increased. Please tell us and revise future filings to confirm, if true, that your allowance represents your best estimate of the probable credit losses inherent in you loan portfolio as of each balance sheet date. If your allowance does not reflect your best estimate of probable credit losses inherent in you loan portfolio, please tell us how your current methodology complies with GAAP. Response : The allowance for loan losses represents management's best estimate of probable credit losses inherent in the Company's loan portfolio as of the balance sheet date. Future filings will confirm this fact. Serving Southeast Alaska Since 1935 A DMINISTRATION O FFICES  2094 J ORDAN A VENUE  J
